ON RETURN TO REMAND
BOWEN, Judge.
On original submission, this Court reversed the appellant’s adjudication as a youthful offender for the offense of possession of marihuana in the first degree because the evidence was insufficient to support the adjudication. We remanded the cause, directing the trial court to set aside that adjudication and the sentence imposed thereon, to adjudge the appellant a youthful offender for the offense of possession of marihuana in the second degree, and to then sentence him accordingly. McWhorter v. State, 588 So.2d 951 (Ala.Cr.App.1991).
On remand, the appellant was adjudicated and sentenced as a youthful offender for the offense of the unlawful possession of marihuana in the second degree. His sentence of 12 months’ imprisonment was suspended on the condition that he successfully complete the “Boot Camp” program of the Department of Corrections. This fully complies with the order of this Court on original submission.
The appellant’s conviction as a youthful offender is affirmed.
OPINION EXTENDED;
AFFIRMED.
PATTERSON, P.J., and TAYLOR and McMILLAN, JJ., concur.
MONTIEL, J., not sitting.